Citation Nr: 1035281	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-24 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether a January 1962 rating decision granting service 
connection and assigning a noncompensable disability rating for 
scarring and retained foreign bodies in cornea, bilateral, should 
be revised or reversed on the grounds of clear and unmistakable 
error (CUE).

2.  Entitlement to an effective date earlier than March 18, 1993, 
for the grant of service connection for intracapsular cataract 
extraction with subsequent retinal detachment of right eye and 
extracapsular cataract extraction with glaucoma of left eye.

(The issue of whether a May 29, 1998, decision of the Board of 
Veterans' Appeals (Board) that granted an effective date earlier 
than August 11, 1994 (to March 18, 1993) for the grant of service 
connection for intracapsular cataract extraction with subsequent 
retinal detachment of right eye and extracapsular cataract 
extraction with glaucoma of left eye should be revised or 
reversed on the grounds of CUE is the subject of a separate 
decision).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from February 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from rating decisions dated in April 2005 and June 
2008 of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

The issues of whether a March 1981 rating decision denying 
service connection for cataracts secondary to service-
connected eye injury should be revised or reversed on the 
grounds of CUE and entitlement to increased evaluations 
for service-connected eye disabilities have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2005).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an effective date earlier than March 
18, 1993, for the grant of service connection for intracapsular 
cataract extraction with subsequent retinal detachment of right 
eye and extracapsular cataract extraction with glaucoma of left 
eye is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran has not identified with specificity an error of fact 
or law in the January 24, 1962, rating decision that compels a 
conclusion, to which reasonable minds could not differ, that the 
results would have been manifestly different.


CONCLUSION OF LAW

The Veteran has failed to raise a valid claim of CUE in the 
January 24, 1962, rating decision that established service 
connection for scarring and retained foreign bodies in cornea, 
bilateral and established a noncompensable evaluation effective 
from November 5, 1945.  38 C.F.R. § 3.105(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may proceed with the issue on appeal at this time 
without reviewing the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 
C.F.R. §§ 3.102, 3.159.  The Board observes that there is no 
additional evidence or information that could possibly 
substantiate a claim for an effective date earlier than March 18, 
1993, for the grant of service connection for intracapsular 
cataract extraction with subsequent retinal detachment of right 
eye and extracapsular cataract extraction with glaucoma, left 
eye.  The United States Court of Appeals for Veterans Claims 
(Court) has held that, in a case where the law is dispositive of 
the claim, the claim should be denied for lack of legal merit 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
That Court has also held that the VCAA does not apply to CUE 
actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc) (holding VCAA does not apply to Board CUE motions); Baldwin 
v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply 
to RO CUE claims).  

With respect to VA's duty to assist, the service medical records, 
VA medical records, and private medical records, have been 
obtained and associated with the claims file.  The Veteran was 
also afforded an opportunity to testify at a personal hearing.

A finally-adjudicated claim is one that has become final by the 
expiration of one year after the date of notice of disallowance.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Previous 
determinations which are final and binding will be accepted as 
correct in the absence of clear and unmistakable error (CUE).  38 
C.F.R. § 3.105(a).

CUE is fundamentally different from any other kind of action in 
the VA adjudicatory process.  A claim of CUE is a collateral 
attack on an otherwise final rating decision by a VA regional 
office.  As such, there is a presumption of validity that 
attaches to a final decision, and when such a decision is 
collaterally attacked the presumption becomes even stronger.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Therefore, a 
claimant who seeks to obtain retroactive benefits based on CUE 
has a much heavier burden than that placed on a claimant who 
seeks to establish prospective entitlement to VA benefits.  

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the attention 
of later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would manifestly have 
been different but for the error.  Generally, the correct facts, 
as they were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Even when the premise of error is accepted, 
if it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo, 6 Vet. App. at 43-44 (1993).

There is a three-pronged test for CUE: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or the statutory/regulatory provisions extant at 
that time were not correctly applied; (2) the error must be 
"undebatable" and of the sort "which, if it had not been made, 
would have manifestly changed the outcome at the time it was 
made;" (3) a determination that there was CUE must be based on 
the record and law that existed at the time of the adjudication 
in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
citing Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992)(en 
banc).

As a threshold matter, if a claimant wishes to reasonably raise 
CUE, there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be given 
as to why the result would have been manifestly different but for 
the alleged error.  

Examples of situations which do not constitute CUE are: (1) a new 
medical diagnosis which "corrects" an earlier diagnosis 
considered in a decision; (2) VA failure to fulfill the duty to 
assist; (3) a disagreement as to how the facts were weighed or 
evaluated; and (4) the otherwise correct application of a statute 
or regulation where, subsequent to the decision challenged, there 
has been a change in the interpretation of the pertinent statute 
or regulation. 38 C.F.R. § 20.1403(d)-(e) (pertaining to 
allegations of CUE in a prior Board decision).

The Board notes that the Veteran has submitted statements with 
respect to the issue of error in the January 1962 rating 
decision; however, in such statements, and as discussed in detail 
below, the specific allegations of error in law or fact have not 
been clearly set forth.  

Historically, during WWII, the Veteran was a truck driver and 
drove in Europe during blackout conditions.  In September 1945, 
the Veteran was admitted to the hospital complaining of foreign 
body in left eye.  Slit lamp examination revealed multiple 
fragments of glass scattered throughout the cornea and scleral 
surfaces of left eye.  Two foreign bodies were found to be 
slightly elevated and were removed under local anesthesia with no 
complications.  Convalescence was noted to have been uneventful, 
and the cornea was noted to have been completely healed. 

In November 1945, the RO originally denied service connection 
noting scar both eyes (vision normal) claimed but not found on 
last examination.  In May 1947, May 1948, and June 1948, the 
decision was confirmed and continued.  The Veteran did not appeal 
these decisions, and they became final.  

In November 1961, the RO sent a letter to the Veteran that during 
a review of certain disallowed cases, they re-examined the 
records in his disability compensation claim and that it appeared 
that he might be entitled to service connection for an eye 
condition.  The Veteran underwent VA eye examination in December 
1961, and in a January 1962 rating decision, service connection 
for scarring and retained foreign bodies in cornea, bilateral, 
was granted and a noncompensable evaluation was assigned in view 
of absence of impairment of vision effective from November 5, 
1945.  The Veteran did not appeal this decision, and it became 
final.

In a statement submitted at the end of the June 2008 rating 
decision which denied CUE existed in the 1962 rating decision, 
the Veteran stated that he was never at the Veteran's hospital in 
1962 and that he was never examined on November 5, 1945.

The transcript of the videoconference hearing in March 2010 
reflects that, in essence, the Veteran's argument is that the 
evidence of record shows that the Veteran's visual acuity has 
been decreasing due to the retained foreign bodies in both eyes. 

It is unclear to the Board what specific allegation of CUE has 
been raised by the Veteran.  In other words, the Board finds that 
in arguments put forth by the Veteran and his representative, the 
Veteran has not identified with specificity an error of fact or 
law in the January 24, 1962, rating decision that compels a 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  

First, the Board finds that the allegation that he was never at 
the Veteran's hospital in 1962, that he was never examined on 
November 5, 1945 could conceivably be characterized as a breach 
of duty to assist in development of the claim; however, such 
breach cannot serve as a basis for claiming CUE.  Crippen v. 
Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App 
377 (1994).  Further, there is a December 1961 VA Report of 
Medical Examination for the Veteran in the claims file which 
provides detailed description of the Veteran's vision, lids, 
sclera and conjunctiva, cornea, iris and pupil, lens and media, 
fundus, intraocular tension, visual fields, muscle balance 
determination, retinocope and diagnosis.  The place of 
examination noted is the OPS - VAH, Chicago, Illinois.

Second, the Board finds that the allegation that the Veteran's 
visual acuity has been decreasing due to the retained foreign 
bodies in both eyes is essentially a disagreement with the RO's 
weighing and evaluation of the evidence of record. However, this 
again is not CUE.  Fugo, 6 Vet. App. 40, 43-44.  

Thus, the Board can find nothing in the Veteran's allegations of 
error that compels the conclusion, to which reasonable minds 
could not differ, that the result of the January 24, 1962, rating 
decision would manifestly have been different but for the error.  

Based on the foregoing, the Board finds that the Veteran's 
contentions do not constitute a valid claim of CUE in the January 
24, 1962, rating decision.  The Court has held that CUE claims 
that are denied based on the absence of legal merit or lack of 
entitlement under the law should be dismissed without prejudice.  
See Simmons v. Principi, 17 Vet. App. 104 (2003); see also Canady 
v. Nicholson, 20 Vet. App. 393, (2006).  Accordingly, the issue 
of whether there was CUE exists in the January 24, 1962, rating 
decision is dismissed without prejudice.




ORDER

As a valid claim of CUE in the January 24, 1962, rating decision 
establishing service connection for scarring and retained foreign 
bodies in cornea, bilateral, and assigning a noncompensable 
evaluation effective from November 5, 1945, has not been 
presented, the appeal to this extent is dismissed without 
prejudice.


REMAND

The Veteran seeks an effective date earlier than March 18, 1993, 
for the grant of service connection for intracapsular cataract 
extraction with subsequent retinal detachment of right eye and 
extracapsular cataract extraction with glaucoma of left eye.

In the Statement of Accredited Representative in Appeal Case 
dated in August 2007, the representative raised contentions to 
the effect that the March 1981 rating decision denying service 
connection had been the product of CUE.  38 C.F.R. §§ 3.104(a), 
3.105(a).

In light of the nature of a claim of CUE, the Board finds that it 
is inextricably intertwined with the issue of entitlement to an 
effective date earlier than March 18, 1993, for the grant of 
service connection for intracapsular cataract extraction with 
subsequent retinal detachment of right eye and extracapsular 
cataract extraction with glaucoma of left eye.  As such, the CUE 
issue must be resolved prior to further consideration of the 
earlier effective date issue.  See, e.g., Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2005).  
Expedited handling is requested.)

The issue of whether a March 1981 rating 
decision denying service connection for 
cataracts secondary to service-connected 
eye injury should be revised or reversed on 
the grounds of CUE should be adjudicated.  
The issue of an effective date earlier than 
March 18, 1993, for the grant of service 
connection for intracapsular cataract 
extraction with subsequent retinal 
detachment of right eye and extracapsular 
cataract extraction with glaucoma of left 
eye will be held in abeyance pending 
resolution of the CUE claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


